Lacy, J.,
concurring in the results, said:
The plaintiff in error was indicted in the hustings court of the city of Richmond upon the charge of murder, on the 6th day of April, 1885; tried in the said court upon the said charge, and convicted on the 4th day of June following of murder in the first degree, and on the 19th day of June, 1885, sentenced to be hanged. Upon a writ of error to this court, there are eight assignments of error.
The first assignment is as to the rejection of two veniremen, upon the challenge of the Commonwealth, for cause.- First, as to the rejection of the venireman, R. W. Larke. Larke had been examined upon his voir dire, and accepted as a competent juror, and his name placed upon the panel. He was then challenged upon the ground that he had said that he would not convict any man upon circumstantial evidence under any circumstances. It was proved by the Commonwealth that Larke had said, a few days before the trial, that he had not formed any opinion about this case, and said that he would not hang any man on circumstantial evidence. Larke, however, stated, under oath, that he had forgotten this conversation, and could not recall the words he used on that occasion, but that he meant by what he said that a man ought to be very slow and cautious *852in convicting a man on circumstantial evidence; that if the case presented an unbroken chain of circumstantial evidence, fully proved, he would convict him, if convinced; that he did not remember saying that he would, under no circumstances, hang a man on circumstantial evidence, but he would be very cautious in doing so; that he made the remarks attributed to him in a general way. And being over sixty years of age he was not liable to jury service, a fact which he had not before thought of, and he claimed his right to be, on that account, discharged from further service in the case. Whereupon, he was- told to stand aside.
There can be no question, under the decisions of this court, that if a juror is improperly stricken from the panel by the trial court, it is error for which this court will reverse the judgment. It is equally clear upon reason that a competent juror cannot be arbitrarily rejected by the court; to hold otherwise would undermine the whole system of jury trial. And'it is not necessary that the plaintiff in error shall show actual injury in a case which shows that the juror has been improperly rejected, because when any legal right has been denied to a party on trial for a criminal offence, or any of the safe-guards thrown around him by law for his protection has been disregarded, it is not for this court to say what might or might not have been the effect upon the accused. The law will intend prejudice, if it be necessary to enable him to exercise his right to have the judgment of the court reviewed in the appellate tribunal, and will hold it impossible in such a case to say that a fair and impartial trial has been had. No challenge is allowed the Commonwealth except for cause (sec. 6, ch. 17, Crim. Code, Acts 1878-79, p 340); and when such challenge is made, the same must be shown, and the cause must be a good and legal cause for the exclusion of such juror; if not such, the court must, in its discretion, overrule the same, and the exercise of *853this discretion is matter of review for this court. Sec. 7, chap. 17, Crim. Code, Acts 1877-78, p. 341. Montague’s Case, 10 Gratt. 767. That Larke would be slow and cautious in convicting a man upon circumstantial evidence, or that he would not convict until he was convinced, I think, with all deference, was no ground for his exclusion, but the contrary. He was declaring views which should have been impressed upon every member of the jury. Johnson’s Case, 29 Gratt. 817; Jackson’s Case, 23 Gratt. 930; Algheri v. The State, 25 Miss. 584; 1 Stark. on Ev. 572; Grayson’s Case, 6 Gratt. 712; Same case, 9 Gratt. 613; Smith’s Case, 21 Gratt. 809; Pryor’s Case, 27 Gratt. 1009.
But ■ as to Larke, his exclusion cannot be rested on his opinions concerning circumstantial evidence, however correct. Under the first section of chapter 158 of the Virginia Code he was not liable to serve on the jury, and had a right to be discharged upon his motion, if made in time; and as he had not been sworn upon the jury, his claim to be discharged for that case did not come too late, and the hustings court did not err in discharging him from further service. Sections 16, 18, 19, 20, ch. 158, Code of 1873. As to the venireman Goode, he had laid a wager upon the result; had bet, a trifle, certainly, but still he had made a bet that the accused would be acquitted. This gave him an interest in the result, which might influence him, how much, could not be determined. A juror should be wholly free from interest. This he could not be, and he was properly rejected by the court. “ For a juror to sit in the trial of a cause upon the result of which he has a wager, is a gross impropriety and offensive to the sense of justice,” in any case whatever. See Essex v. McPherson, 64 Illinois, 549.
The third assignment is as to the mode of impaneling the jury. The court proceeded to examine the veniremen, summoned under several successive venire facias, until sixteen persons had been directed to take their places upon the panel. The *854other veniremen were then discharged, and the list of sixteen submitted to the accused, in order that he might strike off four names—the remaining twelve to constitute the jury for the trial of the case. It was insisted by the accused that the court should proceed, with the examination of the veniremen upon their voir dire until twenty-four persons, free from exception, had been obtained; that sixteen should be selected in some manner from the twenty-four, and then the list of sixteen, thus obtained, submitted to the accused. But the court overruled this motion of the accused, and this action of the court is-assigned as error. Section 4, of chapter 17, Crim. Code, Acts 1877-78, p. 340, provides: “In a case where the punishment may be death, the writ of venire facias shall require the officer to summon twenty-four persons in the manner provided in section three of this chapter.” (Section three requires sixteen to be summoned, in a case of felony, other than where the punishment may be death.) Section eight of the same chapter provides: “In all cases where the punishment may be death, there shall he selected from the persons summoned a panel of sixteen persons, free from exception, and from this panel the accused may strike four, and the remaining twelve shall constitute the jury.” The accused is allowed by this law a peremptory challenge as to four only; and the construction of this section has led to much difference of opinion in the profession and among the circuit judges, and the decisions of the latter thereupon, have led to several appeals here, which will be hereafter mentioned, these courts having decided the question in different ways. In Hall’s Case, 80 Va. 555, the circuit court held that, by the true construction of this law, when the twenty-four persons had been summoned, and twenty-four found free from exception, sixteen must be selected by lot, and that the accused might strike off four, and the remaining twelve should constitute the jury to try the case.
*855In the cases of Richards, Fry & Fauver v. The Commonwealth, ante p. 110, the ruling of the circuit court was the same. In Honesty’s Case, ante p. 283, and Banks’ Case, not reported, the court below held, that from the twenty-four persons summoned (those cases being cases where the punishment might be death) a panel of sixteen persons, free from exception, should be selected, from which the accused struck four, and the remaining twelve were sworn as the jury to try the case. In Hall’s Case, and the Richards, Fry & Fauver Case, this court reversed the circuit court for error in the ruling on this question, stated above. In Hall’s Case there was no exception at the trial on this point; in Richards, Fry & Fauver’s Case, exception was taken. In Honesty’s Case and Banks’ Case this court affirmed the judgment of the lower court, it being in accordance with the decision of this court in Hall’s Case and Richards, Fry & Fauver’s Case. The decision of the hustings court of Richmond in this case was in accordance with the foregoing decisions of this court, above cited, and there is no error therein on this point.
The statute of 1866-7, acts of that year, pages 932, 933, did provide that a panel of twenty-four persons, free from exception, should be completed, and that the accused should have the right to strike from this panel eight persons, leaving sixteen, from which a jury of twelve was chosen by lot. By the act of 1870-71, section 9, chapter 262, page 358, this law was amended so as to require a panel of sixteen to be completed from the twenty-four summoned by the writ of venire facias, provided for by the 4th section of chapter 262, page 357, and the accused was allowed by the said 9th section a peremptory challenge as to four only, instead of eight, as in the act of 1867 ; and, as we have seen above, this is the mode prescribed by the act of March 14th, 1878. Acts of 1877-78, page 341, section 8, chapter 17. There is no confusion nor uncertainty in the law on this subject. Twenty-four are directed to be *856summoned in a prescribed mode, from which sixteen must be found free from exception upon their examination, upon their voir dire, and the jury is obtained from the sixteen, and if the eight others are not discharged in the course of obtaining the sixteen, as the law provides, then they are discharged as not required for service in the case; and the twelve to constitute the jury having been obtained, either by the peremptory challenge of four by the accused, who are in that case discharged, or the twelve jurors are obtained by lot if the accused declines to strike off the four, or any part of the four, as his privilege is, and the case proceeds. The hustings court of Richmond, having pursued the course prescribed by the law as to this question, I see no error therein.
The next assignment of error is as to the action of the court in allowing the attorney for the Commonwealth to ask the witness, Archer, “Do you remember whether at the jail you had any conversation with him (the accused) or not when he had last seen Miss Madison (the deceased)?” The question was objected to as leading, but the objection was overruled by the court; and also the question, “ Do you remember whether in the jail you asked him (the accused) if he had ever seen you before ?” The witness had stated that he could not recall the conversation, and the object of the question was to aid his recollection.
Upon the examination of witnesses in-chief, leading questions are excluded by a well-established rule: that is, questions which suggest to the witness the answer he is to make; but where the matter to which the witness is examined is merely introductory of that which is material, it is frequently desirable to lead the mind of the witness directly to the subject; and when the witness is examined as to material facts, it is in general necessary, to some extent, to lead his mind to the subject of inquiry.
*857The rule as to the exclusion of leading questions must be understood in a reasonable sense, for if it were not allowed to approach the points at issue by such questions the examination would be most inconveniently protracted. To abridge the proceedings and to bring the witness as soon as possible to the material points on which he is to speak, the counsel may lead him on to that length. The rule, therefore, is not applied to that part of the examination which is merely introductory of that which is material. A leading question has been defined to be one which instructs the witness how to answer, or which puts words in his mouth to be echoed back, or in some way suggests the answer desired, and that a question calling for a direct negative or affirmative is not leading unless it suggest one more than the other. And also, that where an inquiry of a witness, whether a certain person by name showed him where a corner of land was, may be in a sense leading, it was not within the rule of exclusion, since it was, in itself, merely inducement and of no importance; that it was best such questions should be put in a leading form to save time. But the main inquiry, what did he show you as the corner? should be left entirely to the witness.
In some cases leading questions are permitted in a direct examination, as where an omission in his testimony is evidently caused by want of recollection which a suggestion may assist. 1st Starkie on Evidence, 129; Snyder v. Snyder, 6 Binn. 483; Page v. Parker, 40 N. H. 47; Spear v. Richardson, 37 N. H. 23; Wilson v. McCulloch, 23 Penn. St. 440; Kemmerer v. Edelman, 23 Penn. St. 440; Aceno v. Petroni, 1 Stark. R. 100. Upon this subject, it must be borne in mind, that much weight is due to the decision of the trial-court upon the admission of questions which appeared to the presiding judge as necessary under all the circumstances then existing to arrive at the truth. This matter rests so largely upon the discretion *858of the trial-court, indeed, that the question when and under what circumstances a leading question may be put, has been held to rest so entirely upon the sound discretion of the court as not to be a matter which can be assigned for error.
In the case of Moody v. Rowell, 17 Pick. 448, it was said: “ The court has no doubt that it is within the discretion of a judge at the trial under particular circumstances to permit a leading question to be put to one’s own witness : as when he has exhausted his memory without stating the particular required, when it is a proper name, or other fact which cannot be significantly pointed to by a general interrogatory.” See also Donnell v. Jones, 13 Ala. 490; Walker v. Dunspaugh, 20 N. Y. 170.
The main question with this witness here was to prove the substance of a conversation had with the accused at the jail. The witness, after several questions from the counsel, and then from the court, after a pause, had said: “ I cannot recall the conversation.” He was then asked : “ Do you remember whether in the jail you asked him if he had ever seen you before ? ” While this question was leading in form, it was not as to a material fact or circumstance. It was immaterial whether the witness had asked this question or not; its object and its effect was only to lead the witness to a consideration of the conversation, and however answered, proved no material fact or circumstance, and was not excluded by the rule as to such questions. The other question: “Do you remember whether at the jail you had any conversation with him or not about when he had last seen Miss Madison?” was admissible for precisely the same reason; it was as to matter of inducement merely, when the recollection of the witness was at fault; it was not as to matter material to the case.
In cases of conversations, admissions and agreements you may draw the witness’ attention to the subject, occasion, time, *859place and person, and aslc directly whether such person said anything on the subject thus brought under his attention, and, if answered yes, then what did he say? 2 Phil. on Evid. 747; 4 Wend. 428; 1 Stark, on Evid. 124, note w, 6 Am. Ed. The cited cases of The State v. Johnson, 29 La. 717, and of Turney v. The State, 8 Smedes & Marshall, 106, are not authorities to the contrary. The questions in those cases are leading as to the material fact sought to be established, and are excluded under the rule.
The next question to be considered is as to the forged letter purporting to have been written by Miss Laura M. Curtis (who had no connection with it), to the deceased shortly before her death, and which was written by the deceased to herself. The admission of this letter is objected to as coming within the description of res inter alios acta.
Whatever may have been the justice of the objection to the admission of a letter as evidence written by Miss Laura Curtis to the deceased, without the knowledge or concurrence of the plaintiff in error, as the letter of a stranger with whom he had no connection, and for whose act he was in no wise responsible, such objection has obviously no force when applied to the admission of this letter. It was not the act nor the letter of a stranger; it was not the letter of Miss Laura Curtis at all; she did not write it at all; she had no knowledge of nor concern with it. It was a letter written by the deceased, and used by her as showing her reason and motive for leaving her home and going to an alleged assignation house with the plaintiff in error, where she met her death. _ And evidence is offered by the Commonw’ealth tending to show that the letter was submitted for approval to the plaintiff in error, and by him sent through the mail to the deceased and forthwith exhibited by her as the cause of her leaving home. It is proved to have come through the mail to the deceased, *860and her immediate action thereon is proved. It came from somebody; that person is proved not to have been the pretended author. Miss Laura Curtis did not send it. It was written by the deceased to herself. Whatever weight it might have, is not the question. The question is whether a letter produced by the deceased, and used by her as showing the motive of her leaving her home, written by her and sent to her by another, was admissible as one of the surrounding facts of the transaction which ended in her death, or, as these surrounding facts of the transaction are usually termed, the res gestae, to be submitted to the jury, to be by them weighed. If this fact could be established by competent means, and affords any fair presumption or inference as to the question in dispute, it was admissible as part of the res gestae, for so frequent is the failure of evidence, from accident or design, and so great is the temptation to the concealment of truth and misrepresentation of facts, that no competent means of ascertaining the truth ought to be neglected.
The principle upon which this indirect evidence is used by courts is aptly illustrated from the course of the ordinary concerns of life, thus: “ Where an ordinary inquirer could not obtain information from any witness of the fact which he was anxious to ascertain, either immediately from such witness, or mediately through others, or when the information which he had obtained was not satisfactory, his attention would be directed to the circumstances which have a connection with the transaction, as ascertained either by his own observation or by means of the observation of others, to enable him to draw his own conclusions; and in pursuing such an inquiry, when it was of importance and interest, he would neglect no circumstances which were in any way connected with the transaction which could either singly or collectively enable him to draw any reasonable inference on the subject. All his experience *861of human conduct, of the motives by which such conduct was likely to be influenced under particular circumstauces, of the ordinary usages, habits, and course of dealing among particular classes of society, or in particular transactions, would be considered.” The foundation of indirect proof is the establishment of one or more other facts, from which the inference is and ought to be made. The law requires that these facts shall be established by direct evidence, in the same mannej as if they were the very facts in issue. Great latitude is justly allowed by the law to the reception of indirect or circumstantial evidence, the aid of which is constantly required, not merely for the purpose of remedying the want of direct evidence, but of supplying an invaluable protection against imposition. The law, however, interferes to exclude all evidence which falls within the description of “res inter alios acta” the effect of which is to prevent a litigant party from being concluded or even affected by the evidence, acts, conduct, or declarations of strangers. It appears to be clearly within the rule as to the admission of the surrounding circumstances of a transaction to admit, as part of the res gestss, this letter, the reason given by the deceased herself for her first fatal steps toward her approaching destruction. And it was clearly not the act of a stranger, but the act of the deceased, closely connected with her death.
The next assignment of error is as to the admission of the note in the handwriting of the deceased, enclosed in an envelope addressed to the plaintiff in error. It cannot be necessary to discuss this question at any length. It is admissible for the same reasons that have been given for the admission of the forged letter; and these reasons are more cogent and less liable to objection as we draw nearer to the chief fact under investigation. This was a note written by the deceased a few hours before her decease to some person in communication *862with her. Upon what principle can it be excluded, if we are really in search of the truth ? Why should the court shut its eyes, in this search for the unknown fact, to this very important circumstance, standing close to the end of the whole investigation? This woman was at a hotel under an assumed name; she was a stranger to all around her; a note was brought in addressed to her by her assumed name-, she was known by that name by some person who was in communication with her; the contents of the note sent to her are unknown, but there was an answer, fully identified as such; she is alleged to have been taken out to a lonely spot a few hours after and murdered; the murderer is unknown; no person has yet been identified as in her company during those hours so pregnant with her fate. Is not this note an all important fact grouped with others very dose to the subjed of investigation? It can be excluded upon no principle which would not exclude the evidence of her bonnet in the dead-house, her glove on the parapet, her veil at the hole in the fence, her satchel, with clothing marked with her name, found floating in the river. .All these are facts, standing in close relation to the crime, and go to make up the res gestee. The note was admissible, because it was written by the deceased shortly before her death. But when admitted, the envelope bears the name of the plaintiff in error; the weight it then becomes entitled to, as regards the main question, is a question not to be discussed in this connection. It bears the name of the man who is proved to have been in her company shortly after-wards, and it points in plain words to a speedy meeting between the writer and the person who bears the name on the envelope. The note can be excluded upon no principle which would not exclude the evidence of her alleged cry for mercy shortly after, when she met her fate. Greenleaf on Evidence, 14th ed., vol. 1, § 108; Hunter v. State, 40 N. J. Law, 495; Hayden’s Case, 9 Reporter, 271; Lund and Wife v. Inhabitants of Tyngsborough, 9 *863Cush. 42; report of Webster’s Case by Bemis, p. 161; Payne’s Case, 31 Gratt. 855; Smiths v. Shoemaker, 17 Wall. 630; Commonwealth v. Eastman, 1 Cush. p. 215.
The next assignment is as to the refusal of the court to grant a new trial upon the ground that the evidence is plainly insufficient to warrant the finding against the plaintiff in error, and that the existence of the crime, the corpus delicti, is not established by the testimony. The court in this case has certified the evidence; and upon the trial of this writ of error here, this court should consider all the evidence for the Commonwealth, rejecting all the parol evidence offered by the exceptor which is in conflict with the Commonwealth’s evidence. This rule is essential to anything like stability in judicial decisions. An appellate court is not equipped for the task of passing between conflicting points in evidence on paper. That court does not see the witnesses, nor hear them testify. It can draw no reliable inference from their manner and deportment contrasted with one another; and so when witnesses have contradicted one another before the trial court, and the jury, who saw and heard, and the judge have passed between them in the court below, that judgment cannot be safely disturbed, for on paper they all appear alike. But I do not sanction the proposition that all the evidence of the exceptor must he rejected, whether in conflict with that of the prevailing party or not. Such a rule as that strikes too fatally at the root of all appeal in cases at law; and while that idea is sustained by some decisions in this court, I do not consider that it is founded in reason.nor sustained by the best precedents. In early and in many well considered cases the rule is established, as I have stated it, and it is sustained by reason, to reject uncontradicted evidence, or the testimony of uncontradicted and unimpeached witnesses, appears to be unreasonable arid irrational. Keys v. M’Fatridge, 6 Mun. 18; Bennett v. Hardaway, 6 Mun. 125; *864Carrington v. Bennett, 1 Leigh, 382, 384. Opinions of Green and Coalter, J. J., in a court of three; Brooke, P., and Cabell, J., not sitting. In this case all the judges reviewed Bennett v. Hardaway, supra, Judge Carr differing from the majority, holding that the certificate of the court was a certificate of evidence, and was not reviewable by this court. But the court, through the majority, held otherwise, and reviewed and reversed the judgment, one of the majority (Coalter, J.) saying: “Where the evidence is not contradictory, where there is no contest about credibility, the court and jury must each weigh the evidence, whether positive or circumstantial, and must each, within their respective spheres, pronounce upon it. If this be correct, then, either no appeal lies to correct an error in refusing or granting a new trial in such a case, or it must be done in the manner in which this case is brought before us. I am of opinion that the current of decisions in this court warrants the appellate tribunal, in a case properly made out, as this is, in revising the decisions of inferior tribunals refusing to grant new trials.” This case was decided in 1829.
In the case of Ewing v. Ewing, 2 Leigh, 366, decided the next year, Brooke, P., was still absent, and Coalter, J., was also absent, with Cabell, J., present, with Carr and Green, J., J. Carr, J., said: “In Carrington v. Bennett I have given my view of that case (Bennett v. Hardaway), in which I was overruled by my brethren; they thought the only effect of that case was that it is not competent to a party by way of exception to the refusal of a new trial to refer to the judgment of the appellate court the credit of the tuitnesses, and that, therefore, the exception should contain the facts which the trying court considered as proved, not the evidence by which they -were proved; that this rule applied to cases where there is conflicting evidence ; but that where the facts are not directly proved, but must be *865inferred, the appellate court must have the facts proved in order to make the inference. I cannot but think that this decision curtails of its fair proportions a case which was very solemnly considered by this court.” (Bennett v. Hardaway.) Green, J., referring to his opinion in Carrington v. Bennett, says that his opinion is that the true principle is “that a party shall not be permitted to so frame a bill of exceptions as to refer the credit of the witnesses to the appellate court.” And again, “In that case (Bennett v. Hardaway) the testimony of the witnesses conflicted, and the just decision of the case depended upon the degree of credit due to the witnesses, respectively, of which the appellate court had no criterion, such as the trying court had, upon which to form any judgment. But in the present case there is no such difficulty for crediting or discrediting all or any of the witnesses ad libitum; there is no evidence whatever which justifies the verdict.” Cabell, J., took occasion to approve the decision in Carrington v. Bennett, although he did not sit in it, and stating a case where the evidence was certified, said: “This court would not have to decide on the credit of witnesses; it would proceed on an admission of their credit.” Carr, J., in Ewing v. Ewing having waived his views in Carrington v. Bennett for a full court, found the opportunity in a few years in the case of Green v. Ashley, decided in 1835, and reported in 6 Leigh, 143. In this case all the evidence was on one side, and that the prevailing side in the court below, the party excepting having no evidence; and there being no conflict in the evidence, nor any doubts as to the credit of the witnesses, the judgment of the lower court was reversed. . Brockenbrough, J., speaking for the first time in this court upon this question, after reviewing the cases which I have briefly examined, said: “ Evidence admitted to be true, seems to me to be in no wise different from facts proved.” Evidence admitted to be true, and *866evidence not denied or contradicted in a disputed case, are not very dissimilar in force and effect.
Carr, J., citing the decision of the court in Carrington v. Bennett, in which he was overruled, and Ewing v. Ewing, in which he reserved his opinion for a full court, said: “ According to these decisions we must receive the exception here as well taken, for the evidence is all on one side, and there cannot be a question of the credit of- witnesses.” Cabell, J., said: “ I am clearly of opinion, upon the authority of the cases of Carrington v. Bennett (in which he did not sit), and in Ewing v. Ewing (in which he did sit and gave the casting vote between Carr, J., and Green, J., and approved the decision in Carrington v. Bennett), that the exception to the opinion of the court overruling the motion for a new trial was properly taken, there being no conflict in the evidence, which was all on one side, and against the party tendering the exception; and that in such a case it is competent to this court, and it is its duty, to deduce from the testimony all such inferences of fact as the jury might have deduced from it;” and I will add, did deduce from it what the jury might have deduced from it, but did not deduce from it.
Brooke, J., took the opposite view, and held that Ewing v. Ewing presents a new mode of trial not to be found in any of the books, and more congenial with the civil than the common law. Tucker, P., however, approved the decision in Ewing v. Ewing, and the case was reversed, although the evidence was certified, and was all offered by the prevailing party in the court below, and none by the exceptor. See also Rohr v. Davis, 9 Leigh, 30.
In a late case decided in this court—Goodman v. The Railroad, ante p. 576—the verdict was for Goodman; the railroad offered no evidence; the-judge set the verdict aside, and final judgment was entered -by the judge upon the evidence offered by Goodman alone, in favor the railroad company. This court *867reversed the circuit court of Richmond city in that case. It did not review the case upon the principle that all the evidence of the exceptor should be rejected. If it had, the appellant would have been dismissed from this court with an adverse judgment to him, and the judgment of the court below affirmed, for there was no other evidence in the case but his; and if all the evidence except that of the prevailing party had been rejected, there would have been nothing in the case but the judgment of the court below, which could not have been reversed without evidence. That case is the converse of the case of Green v. Ashby, 6 Leigh, 135, where all the evidence was offered by the prevailing party.
In the case of Goodman v. The Railroad, there being no conflict in the evidence and the credit of the witnesses not being involved, there being nothing to contradict them, this court drew different inferences from this uncontradicted evidence of
unimpeached witnesses, from those which were drawn by the trial court, and reversed the judgment of that court, although that court heard the witnesses testify, saw their manner, bearing, deportment, &c., and may have thought proper to disbelieve them all, and everything they said, yet this court, as they were uncontradicted and unimpeached, was of opinion to credit their testimony, notwithstanding the views of the court below. See the opinion of Judge Fauntleroy in that case.
The opinion in Gimmi v. Cullen, 20 Gratt. 439, has led to some confusion on this question, I think, for while in the main it followed some of the decisions of this court. In discussing the question the learned judge uses the language of Judge Carr (the overruled judge) in Carrington v. Bennett, and likewise as to Green v. Ashby, where, as we have seen, Judge Carr yields his views to the views of a full court, and the intimation seems to be, and it is argued to show, that Judge Cabell and Judge *868Tucker concurred in the views of Judge Carr. However this may be, Gimmi v. Cullen is in conflict with Goodman v. The Railroad, cited above.
In Gimmi v. Cullen it is said: “ The rule,, therefore, is, that where all the evidence is introduced by one party, and the verdict is in his favor, the other party may have a refusal to grant a new trial reviewed, upon a bill of exceptions certifying the evidence only. In such case, the evidence certified will be considered as true by the appellate court, unless impeached in some way. But, when the verdict is against the party wdio introduced the evidence, he cannot have the refusal of the court to grant a new trial reviewed upon a certificate of the evidence merely: he must have a certificate of the facts proved. From the evidence certified in the former case, and from the facts certified in the latter, the appellate court will draw such inference as a jury might reasonably draw.” This distinction does not exist I think.
Time does not permit, nor is there space within reasonable limits to complete this discussion in one opinion. I have already reviewed the subject and discussed it at some length in the case of Moses v. The Old Dominion Iron and Nail Works, ante p. 22, although it was not in that case, and it is not in this, the principal question. For the present I will content myself with referring to that opinion and citing'for the opposite view Muse v. Stern, not yet reported, in which, I think, the opinion of Judge Carr in Ewing v. Ewing is called in requisition as stating that the case of Bennett v. Hardaway had been shorn of its fair proportions.
The question in Bennett v. Hardaway, which was decided by the court, was as to whether the bill of exceptions should state the evidence or the facts proved. But the rule now is settled that when the evidence is conflicting so that the court declines to certify the facts, the Qourt must certify, nevertheless, the evi*869dence. Powell v. Tarry, Guardian, 77 Va. 250. And the question is, how shall it be considered ? The plaintiff in error, by bringing up the certificate of evidence, waives all of his own testimony of a parol character which is in conflict with the evidence adduced by the Commonwealth. Much attention has been given to this question because of its importance, while it may be of no very great practical benefit to the plaintiff in error in this case. But there is no sound principle upon which evidence adduced by him, which is uncontradicted and undenied, should be excluded.
Bid the court err in overruling the motion of the plaintiff in error to set aside the verdict and of the jury and grant him a new trial ? Was the evidence sufficient to warrant the finding of the jury ?
On the morning of the 14th of March, 1884, the dead body of a woman was found floating in the reservoir of the city of Richmond; opposite to the body, on the bank, the ground was disturbed by confused tracks. When the body was taken out of the water a shoe, removed from one of her feet, fitted the smaller tracks, which appeared to be the tracks of a woman, the other tracks were those of a man. Near the tracks were a glove and a broken shoestring; just outside of the enclosure of the reservoir grounds a veil and another glove were found. The inquest showed that the deceased was not dead, but at least partially insensible when her body came into the water; her hands holding tightly clasped lumps of mud from the bottom of the reservoir. This led at first to the suspicion of suicide. But when it was disclosed, upon close examination, that'she was with child, and within one month of its birth in the ordinary course of nature, which would have rendered it very difficult for a person of her height (four feet eleven inches) to have gotten over the picket-fence, finished with sharp points, three feet four inches high; and when it was discovered that *870she had received a blow over the eye which had broken some of the blood-vessels under the skin and caused a suffusion of blood on the brain, and that there was a bruise upon the mouth 'of a character which indicated pressure, and several scratches on her face, the theory of suicide was abandoned by the authorities; and the indications pointing to murder, diligent search was set on foot in all directions. A watch-key was found near the hole in the fence, through which the tracks indicated that she had entered the grounds in company with a man ; a bonnet was found concealed in a wooden building near by with specks of red lint on it, sand inside; and a red shawl, which was supposed to be hers, was obtained, which had been found on the morning of the 14th of March on a yard fence in the line of approach from the city to the reservoir. It was then discovered that a person answering her description had been at one of the principal hotels in the city on the 13th of March, and had left without paying her bill, and soon her body was fully identified at the morgue and delivered to her friends.
Suspicion pointed to the plaintiff in error, in the minds of those who knew them both; and the note addressed by the deceased to the plaintiff in error at the hotel, in reply to one she had received, was found in the waste-basket at the office of the hotel, and a search of the hotel registers in the city disclosed the fact that the plaintiff in error was registered at one of the hotels on the 12th and 13th of March. A warrant was issued for the plaintiff in error, and executed at his home in King and Queen county. When arrested, the plaintiff in error, being told that he was to be arrested under a warrant then in the hands of an officer who proceeded to make the arrest, remarked: For me! ridiculous! And when told it was for murder, did not enquire for the murder of whom, but coolly and politely said, Come in and let us have some supper! The officer then noticed hanging from his watch-chain a short *871charm-chain without a pendant. . When searched in Richmond this charm-chain had been detached and secreted. When asked about it he denied that he had ever had such a thing; but when closely pressed said his brother had it, and his brother delivered it to the officer after an interview with the plaintiff in error. When he was arrested he denied having seen the deceased while she was in Richmond, although he said he had been in the city at that time; started to leave the house without his hat, and finally insisted upon wearing his brother’s hat instead of his own. When he reached the station-house in Richmond one of the officers observed scratches on the back of his hand, partially healed; the scratches are described in the evidence as such as would be made by fingernails, or something of similar shape. These scratches of themselves would amount to very little, but the plaintiff gave contradictory accounts of them, saying he hurt his hand upon a car-railing; that he had an eruption on his hand, hastily catching at the suggestion of another that he had an eruption on his hand; and still again, offered evidence in his defence giving a different account still of the injuries, and while surrounded by a crowd, “he dodged his right hand about so as to attract attention,” put it in his pocket, put it on his knee palm up, and hung it under the chair. These movements are pregnant with the suggestion that these scratches were badges of shame in some way. Murders have been uncovered in other cases by trivial injuries inflicted by the dying man upon his slayer; in one case of robbery, the victim striking the assailant in the face with a key, the wards of the key made a mark, which proved a fatal badge. These scratches in this case may be connected with the stifled scream at the reservoir, and the bruise upon the mouth of the dead body, which seemed to have been made by pressure.
Notwithstanding the denial of the plaintiff in error that he *872saw his cousin on the 12th or 13th of March, it is clearly proved that he was with her on several occasions on the street and at the iron-works on Belle Isle on the 13th of March; and there is a good deal of evidence tending to show that he was with her up to a late hour that night in close proximity to the scene of the death. If his relations with her were innocent, why did he so positively deny seeing this cousin of whom he claimed to be so fond? If the scratches were the result of an innocent accident, why conceal them and give conflicting accouñts of them;. and if the watch-key found so close to the scene of the death was not his, why did he take-off and conceal the little charm-link or chain to which he had been accustomed to carry a watch-key attached? If he was not at the scene of the fatal event, where was he? Iiow does it happen that in a city where he was so well known as to be identified by comparative strangers on the main thoroughfares of the town that nobody saw him who could identify him during the hours of that fatal night of the 13th of March ? How did it happen that a letter written by the deceased apparently (and so dated) on the 14th of March, when she, the writer, was cold in death,- sent a message of love to him, as if he were absent? He cannot now deny that he saw her on the 13th of March, She did not write the letter on the 14th of 0 March; she was then dead. If the letter was written on the 13th of March, and that was the only day she was in Richmond alive, having arrived very late on the night of the 12th, after 2 o’clock at night, why did the writer send him a message when he was with her? These questions have answers readily suggesting themselves; but what is his. answer, what answer does the defence give ?
The deceased was soon to be a mother; was shortly to give birth to a child of shame! Was he the guilty partner in the unfortunate situation? I am not prepared to say that he was *873the only person who could have been the cause of this condition of the woman; that he was the only person who had the opportunity to seduce his cousin; for the evidence shows that she had other male acquaintances, and she had wrenched herself loose from parental control and had left the parental roof, and had involved her friends in difficulty by her imprudence toward other men. But he seems to have been the only one of them all who knew of and awaited her coming; while she was belated by a delayed train—she was to have been there on the 12th of March—he was there on the 12th of March. She was in Richmond on the 6th of January preceding, and he was there on the preceding 6th of January, and fixing his finger on the hotel register at her assumed name, asked to see her, and they two left the hotel together under circumstances suggestive of undue intimacy. When she left the hotel toward night-fall and remained out all night, where were they then together? He alone knows, for she is now dead. They were cousins, and he had been accustomed to visit her wherever she went; and the evidence draws a familiar picture of them as young lovers, “ walking about together always, and looking at the flowers.” His letter to her advises her to marry another, and that other, however worthy a man, an illiterate person who could not write his name, perhaps, as he employed the services of another to write his letters to her. It cannot be denied that he had the opportunity to seduce her, and his constant communication with, and his assignations with her in her advanced stages of pregnancy, certainly point a strong suspicion toward him as her seducer. In this state of affairs the evidence shows him to have- been engaged to marry another; the ring in his pocket-book, marked “T. to N., amo ie,” 'does not bear the impress of a pledge of love between him and his former love. Who, then, had a motive, such a strong motive, to desire her death? Who,-beside him, had any communication with her *874on her last wretched day on earth? The evidence shows him in her company and in charge of her on that day; to whose care does he claim to have consigned her? Is there any hypothesis—any reasonable hypothesis—consistent with his innocence? No person saw the fatal blow struck which rendered her insensible and helpless. It is a train of circumstances only, but a train of circumstances which seem to bind him with fatal effect to the commission of the crime—the guilty act. Pie claims that circumstances should be strong, and that circumstantial evidence should be received with great caution, before it is held sufficient to forfeit his life. This is true; but circumstantial evidence is allowed to prevail to the conviction of an offender, not because it is necessary and politic that it should be resorted to, but because it is, in its own nature, capable of producing the highest degree of moral certainty in its application.
Fortunately for the interests of society, crimes, especially those of great enormity and 'violence, can rarely be committed without a,ffording vestiges by which the offender may be traced and ascertained. The very measures which he adopts for his security not unfrequently turn out to be the most cogent arguments of his guilt.
On the other hand, it is to be said that this is a species of evidence which requires the utmost degree of caution and vigilance in its application, and in acting upon it the just and humane rule impressed by Lord Hale cannot be too often repeated, tutius semper est errare in acqvietando quam in puniendo,, ex parte misericordiae quam ex parte justitiae.
If a number of the circumstances which attended a disputed fact be known and ascertained, and these so coincide- and agree with the hypothesis that the disputed fact is true, that no other hypothesis can consist with' these circumstances, the truth of that hypothesis is necessarily established. And again, the nature and degree of coincidence between the cir*875cumstances and the hypothesis may oftentimes be sufficient to exclude all reasonable doubt, and thus generate full moral conviction and belief, although it be not as in the former, of an absolute and demonstrative nature. If on the supposition that a charge is unfounded, the party against whom it is made has evidence within his reach by which he may repel that which is offered to his prejudice, his omission to do so supplies a strong presumption that the charge or claim is well founded. It would be contrary to every principle of reason and to all experience of human conduct to form any other conclusion. This consideration in criminal cases frequently gives a conclusive character to circumstances which would otherwise be of an imperfect and inconclusive nature. A man’s motive may be inferred from his acts, and so -what his conduct was may be inferred from the motive by which he was known to be influenced. Proof that the party accused was influenced by a strong motive of interest to commit the offence proved to have been committed, although weak and inconclusive in itself, yet it is a circumstance to be considered in conjunction with others, which plainly tend■ to implicate the accused. Thus, when all the circumstances of time, place, motive, means, opportunity, and conduct concur in pointing out the accused as the perpetrator of an act of violence, the force of such circumstantial evidence is materially strengthened by the total absence of every trace or vestige of any other agent, although had any other existed, he must have been connected with the perpetration of the crime by motive, means, and opportunity, and by circumstances necessarily accompanying such acts, which usually leave manifest traces behind them. Hale’s Pleas of the Crown, 290; Starkie on Evid. 432.
It cannot be said that the verdict of the jury in this case although founded on circumstantial evidence alone, was -without evidence, nor plainly against the evidence. The circum*876stances proved pointed with fatal precision to the plaintiff in error; and there is not a circumstance which points to any other person or agent. The theory of suicide finds no substantial support from the proved facts; all the surroundings of the deceased on that dreary and dismal night, remote from human habitation, in that gloomy locality, lead away from suicide, without the proved facts indicating violence to her person, which completely destroy the idea of suicide. The jury were the triers of the fact; they have rendered their verdict of guilty, and the court below did not err in refusing to set it aside and grant a new trial. It is assigned as error that the jury did not find a sufficient verdict, and that the judgment should have been arrested by the hustings court, which was refused upon motion to that end by the plaintiff in error.
The record shows that the prisoner was brought into court, and the jury, having fully heard the arguments of counsel, “upon their oaths, do say that the said Thomas J. Cluverius is guilty of murder in the first degree, as charged in the indictment; and thereupon the' said Thomas J. Cluverius was remanded to jail.” This verdict is free from objection.
It ascertains the degree of the offence of which he is found guilty, and the record shows that the plaintiff in error was present in court. See Livingston’s Case, 14 Gratt. 592; Mitchell v. State, 5 Yerger, 340; 8 Yerger, 514; Hines v. The State, 8 Humph. 597; Kennedy v. The People, 39 N. Y. p. 245; Fitzgerald v. The People, 37 N. Y. 413; Lawrence’s Case, 30 Gratt. 851.
As to the question raised as to the term of the court at which the trial took place having been extended beyond the month, it is -provided by law that the term shall be commenced on the first Monday in the month and continue so long as the business before the court shall require. This term *877continuing beyond the day fixed by law for the commencement of the next term, the judge changed the day for the commencement of the succeeding term, which he was authorized by law to do. But however the succeeding term may have been affected, the term at which the plaintiff in error was tried commenced on the day fixed by law and continued as prescribed by law as long as the business before it required.
As to the last assignment of error, the refusal of the court to set aside the verdict and grant a new trial because of after-discovered evidence, in this there was no error. How could that evidence have benefited the plaintiff in error in the light of the circumstances surrounding this case ? The circumstance that this note was addressed to the plaintiff in error has ceased to be material, however effective it may have been in pointing suspicion to him. It was proved that he was in the company of the deceased in several places during the day, and if the opinion of the new witness had been of any avail to raise a doubt that the envelope was in a different handwriting, it -would have been upon a point which was no longer material, but the character of the evidence offered -was inconclusive, and would have been a mere opinion of one not an expert.
Upon the whole case I discover no error in the judgment of the hustings court, and am, for the foregoing reasons, of opinion to affirm the same.